Citation Nr: 1703017	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  05-31 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for neurocardiogenic syncope, status post pacemaker implant, with healed nondisplaced fractured sternum (heart disability) prior to March 22, 2004, and as of June 1, 2004.

2.  Entitlement to service connection for lumbar spine degenerative disc disease status post back surgery/fusion (back disability).

3.  Entitlement to total disability based upon individual unemployability (TDIU).

4.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to July 1989, from November 1991 to April 1992, from January 1993 to May 1993, from April 2001 to May 2001, and from February 2003 to September 2003 with additional service in the Army Reserves and the Army National Guard of Texas.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and September 2012 and October 2015 rating decisions of the VA RO in Waco, Texas.

The October 2004 rating decision granted service connection for neurocardiogenic syncope, status post pacemaker implant, with healed nondisplaced fractured sternum and assigned an initial rating.  Jurisdiction if this case was subsequently returned to the Waco, Texas, VA RO.  In November 2004, the Veteran filed a notice of disagreement with the initial rating assigned.  In August 2005 the RO issued a statement of the case.  He perfected his appeal with a September 2005 VA Form 9.

In July 2009, the Board remanded the issue of a higher initial rating for neurocardiogenic syncope for further development.

In March 2011, the Board remanded the issues of a higher initial rating for neurocardiogenic syncope and TDIU for further development.

The September 2012 rating decision denied service connection for lumbar spine degenerative disc disease status post back surgery/fusion, right foot tinea pedis, left foot tinea pedis, right eye dry eye, and left eye dry eye.  The Veteran filed a notice of disagreement in January 2013.  In May 2014 the RO issued a statement of the case.  In a July 2014 VA Form 9, the Veteran perfected his appeal with regard to the back claim only.

The October 2015 rating decision denied service connection for skin cancer.  The Veteran submitted a November 2015 notice of disagreement.  To date, the RO has not issued a statement of the case regarding this issue.

The issue of service connection for skin cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 22, 2004, the Veteran's neurocardiogenic syncope, status post pacemaker implant, with healed nondisplaced fractured sternum, was manifested by bradycardia, complete heart block with exercise, and episodes of syncope and lightheadedness.

2.  As of June 1, 2004, the Veteran's neurocardiogenic syncope, status post pacemaker implant, with healed nondisplaced fractured sternum, condition was manifested by presyncope with exercise, but no syncope, and required use of a pacemaker until it was removed in June 2010.  His associated chest scar was not painful or unstable and did not cover a total area greater than six square inches.

3.  The Veteran does not have back disability that is etiologically related to his active service.

4.  The Veteran's service connected disabilities do not render him unable to secure or maintain substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for neurocardiogenic syncope, status post pacemaker implant, with healed nondisplaced fractured sternum, prior to March 22, 2004, and as of June 1, 2004, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7018 (2016).

2.  The criteria for service connection for a back disability have not all been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 33.303 (2016).

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in July 2010 (neurocardiogenic syncope claim) and December 2010 (back claim).

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  VA provided relevant examinations for his heart disability in February 2004, May 2005, January 2011, November 2011, and May 2015.  These examinations contained all information needed to rate the disability.  Indeed, the examiners reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  VA also provided a May 2012 examination for his back disability claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then, in the case of the back disability, offered opinions as to the nature of the claimed disability, accompanied by a rationale.  Therefore, all of these examinations are adequate for VA purposes.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Increased Rating - Neurocardiogenic Syncope

As noted in the Introduction, the Veteran was originally granted service connection for neurocardiogenic syncope, status post pacemaker implant, with healed nondisplaced fractured sternum in the October 2004 rating decision on appeal.  At that time, a 10 percent rating was assigned effective September 22, 2003, a total (100 percent) rating was assigned from March 22, 2004, and a 10 percent rating was assigned effective June 1, 2004.  His notice of disagreement addressed only the initial 10 percent ratings, not the total rating from March 22, 2004, to June 1, 2004, which is the maximum rating available.  Thus, the Board will address whether higher initial ratings are warranted for the period prior to March 22, 2004, and as of June 1, 2004.  

The Veteran has also been awarded service connection for an associated chest scar that was noncompensably (0 percent) disabling.  See June 2015 rating decision.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.

Here, the Veteran's neurocardiogenic syncope, status post pacemaker implant, with healed nondisplaced fractured sternum is rated under Diagnostic Code (DC) 7018.  Under this diagnostic code, a 100 percent rating is assigned for two months following hospital admission for implantation or reimplantation.  38 C.F.R. § 4.104, DC 7018.  Thereafter, this disability is to be rated under 7010 (supraventricular arrhythmias), 7011 (ventricular arrhythmias), or 7015 (atrioventricular block) with a minimum rating of 10 percent.  Id.

Under DC 7010, a 10 percent rating is assigned for supraventricular arrhythmias manifested by permanent atrial fibrillation (lone atrial fibrillation), or one to four episodes per year of paroxysmal atrial fibrillation, or other supraventricular tachycardia documented by ECG or Holter monitor.  38 C.F.R. § 4.104.  A 30 percent rating is assigned for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than 4 episodes/year documented by ECG or Holter monitor.  38 C.F.R. § 4.104, DC 7010.  An evaluation in excess of 30 percent is not available under Diagnostic Code 7010.

Under DC 7011, a 10 percent rating is warranted where a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  38 C.F.R. § 4.104.  A 30 percent rating is warranted where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on EKG, ECG, or x-ray.  38 C.F.R. § 4.104, DC 7011.  A 60 percent rating is warranted where there has been more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  A 100 percent rating is warranted for (1) indefinite period from date of hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia, or; for indefinite period from date of hospital admission for ventricular aneurysmectomy, or; with an automatic implantable Cardioverter-Defibrillator in place or (2) chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

Under DC 7015, a 10 percent rating is warranted for workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication or a pacemaker required.  38 C.F.R. § 4.104.  A 30 percent rating is warranted for workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. § 4.104, DC 7015.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  A 100 percent rating is warranted for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.


A.  Prior to March 22, 2004

In January 2004 the Veteran reported a presyncopal episode during which he sneezed, causing chest pain.  He sat up because of the pain, felt dizzy and nauseated but lay down and did not pass out.  His wife (a medic) was with him and said she saw "atrial flutter with saw tooth waves" start after a premature ventricular contraction.  An echocardiogram was normal overall with no significant defects.

In February 2004, the Veteran underwent a VA examination in conjunction with the underlying service connection claim.  At that time he reported episodes of syncope and lightheadedness.  In January 2004, he had one such episode that led to a motor vehicle accident.  He was no longer able to exercise or drive.  He was working with the National Guard as an aircraft mechanic.  His blood pressure was 120/90.  His heart rate was 56 with regular rhythm and no murmurs.  He was diagnosed with organic heart disease manifested by complete heart block with exercise and severe bradycardia, as well as associated syncope.  This was found to be a severe disability and pacemaker placement was anticipated for March 2004.

The Veteran elected to have a pacemaker placed in March 2004 due to a history of syncope and failed medical management of this condition.  At that time he reported several episodes of awakening at night short of breath with associated with nausea.  His shortness of breath resolved after he sat up for a few minutes.

Prior to his pacemaker placement on March 22, 2004, the Veteran's heart condition was characterized by bradycardia, complete heart block with exercise, and episodes of syncope and lightheadedness.  METs measurements have not been provided.  The Board notes that these episodes were not linked to the Veteran's level of exertion, indeed one episode of lightheadedness was precipitated by a sneeze.  Nevertheless, during this period the Veteran had attempted to control this condition with medication and, when that failed, underwent pacemaker placement.  Thus, his symptoms during this period prior to March 22, 2004, are consistent with a 10 percent rating under DC 7015.  See 38 C.F.R. § 4.104.  A higher rating under this diagnostic code would require for workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  See id.  None of these symptoms is shown here.  Thus, a rating higher than 10 percent is not warranted.

The Board has also considered whether a higher rating is available under 7010 (supraventricular arrhythmias) or 7011 (ventricular arrhythmias).  38 C.F.R. § 4.104.  DC 7011 also requires that a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, which was not shown here.  A higher rating under DC 7010 requires paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than 4 episodes per year documented by ECG or Holter monitor.  No such episodes have been reported.  Thus a higher rating for the Veteran's symptoms is not available under either of these diagnostic codes.

Therefore, the Board finds that the preponderance of the evidence is against a schedular rating higher than 10 percent for the Veteran's heart disability prior to March 22, 2004.  Hence the appeal as to a higher rating for this disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.



B.  As of June 1, 2004

In May 2005, the Veteran underwent a VA examination in conjunction with this claim.  At that time he reported continued lightheadedness, particularly when rising from a seated position too quickly.  He was a civilian technician and National Guardsman and stated that he was about to lose his job for too much lost time due to this condition.  He had to sit or lie down quite often to prevent recurrence of these episodes, which affected his activities of daily living.  Physical examination found his heart size to be normal.  He had normal heart rate and rhythm.  His blood pressure was 130/90.  His pacemaker was palpable and visible in the left upper chest wall over the pectoralis major muscle.  He had no signs or symptoms of congestive heart failure with no rales or rhonchi in his lungs and no peripheral edema in his lower extremities.  He was diagnosed with neurocardiogenic syncope, partially, but not completely relieved with pacemaker placement in March 2004.  This examiner found that the Veteran was currently experiencing orthostatic, rather than syncopal episodes.

A June 2005 VA treatment records notes appropriate pacemaker function with more than 254 rate drop episodes noted.  The Veteran continued to experience presyncope with exercise, but no syncope.  He was informed that this may never improve.

A June 2010 stress test showed a maximum workload of 13.4, noting "negative max ETT at good functional capacity."

In January 2011 the Veteran underwent another VA examination in conjunction with this claim.  At that time, the Veteran reported that his pacemaker had been removed in June 2010 because "he wanted it out."  He currently got lightheaded depending on his level of activity.  His last syncopal attack was in September 2010, when he reported that he blacked out for only a few seconds and did not lose consciousness.  The last one prior to that was unknown.  The Veteran felt well.  He denied chest pain, shortness of breath, orthopnea, paroxysmal nocturnal dyspnea, or pedal edema.  He denied any irregularities.  He occasionally had palpitations.  He was on no heart medications.  He did not exercise because of foot and back problems.  He was not working.  A stress test in 2010 showed METs of 13.4, which was a negative study.  The Veteran was diagnosed with neurocardiac syncope, for which he underwent pacemaker implantation in 2004, but the pacemaker was completely out, and he was doing well.

In May 2015 the Veteran underwent another VA examination in conjunction with this claim.  At that time, the Veteran reported that his pacemaker had been removed in June 2010 after he went six months without it operating.  He reported occasional lightheadedness that resolved after two or three minutes.  This heart condition did not require continuous medication for control.  The Veteran had not had myocardial infarction, congestive heart failure, a heart valve condition, any infectious cardiac conditions, or pericardial adhesions.  He had had intermittent (paroxysmal) bradycardia, but not in the past twelve months.  Aside from the March 2004 implantation and June 2010 removal of his pacemaker, the Veteran did not have any other hospitalizations for the treatment of heart conditions.  He had one associated scar, but it was not painful, unstable, or covering a total area greater than 39 square centimeters (six square inches).  Diagnostic testing found no evidence of cardiac hypertrophy or cardiac dilatation.  His June 2010 electrocardiogram was normal.  No exercise stress test was performed because it was not required as part of Veteran's current treatment plan and was not without significant risk.  Instead, interview-based METs testing was performed, which found that the Veteran denied experiencing symptoms attributable to a cardiac condition with any level of physical activity.  This examiner found that the Veteran's heart condition did not impact his ability to work.  Although the Veteran was told that he was unable to work as a flight engineer due to his heart condition, other types of manual or sedentary employment would not be impacted.

As of June 1, 2004, the Veteran's heart condition manifested by presyncope with exercise, but no syncope, and required use of a pacemaker until it was removed in June 2010.  The use of a pacemaker is sufficient to warrant the current 10 percent rating.  See 38 C.F.R. § 4.104, DC 7015.  After its removal, the record shows improvement in this disability.  The June 2010 stress test showed no cardiac symptoms at a level of 13.4 METs.  He did not take medication for this condition.  At the time of the May 2015 VA examination, the Veteran denied experiencing symptoms attributable to a cardiac condition with any level of physical activity.  A higher rating under this diagnostic code would require for workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  See id.  None of these symptoms are shown here.  Thus, a rating higher than 10 percent is not warranted.

The Board has also considered whether a higher rating is available under 7010 (supraventricular arrhythmias) or 7011 (ventricular arrhythmias).  38 C.F.R. § 4.104.  DC 7011 also requires that a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, which was not shown here.  A higher rating under DC 7010 requires paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than 4 episodes per year documented by ECG or Holter monitor.  No such episodes have been reported.  Thus a higher rating for the Veteran's symptoms is not available under either of these diagnostic codes.

The record shows a surgical scar associated with the Veteran's pacemaker placement.  This scar was not painful or unstable and did not cover a total area greater than six square inches.  As such there is no basis for a separate compensable rating based for his associated scar.  See 38 C.F.R. § 4.118, DC's 7801, 7802, 7804, 7805.

Therefore, the Board finds that the preponderance of the evidence is against a schedular rating higher than 10 percent for the Veteran's heart disability as of June 1, 2004.  Hence the appeal as to a higher rating for this disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.



C.  Extraschedular Considerations

Also considered by the Board is whether referral is warranted for a rating outside of the schedule. To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provided for higher ratings for more severe symptoms such as dyspnea, fatigue, angina, dizziness, or syncope with exertion or a requirement of continuous medication.  The Veteran's current level of impairment is contemplated by the rating schedule, for which he has been awarded a 10 percent rating.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of disabilities on the disability on appeal if such combined effect results in an exceptional disability picture.  Here, the Veteran is also service connected for an associated chest scar and fibromyalgia.  The record does not suggest and the Veteran has not alleged that the combination of these service connected disabilities has resulted in an exceptional circumstance not contemplated by the rating schedule with regard to his heart disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

For these reasons, the Board finds that the preponderance of evidence is against referring this case for extraschedular consideration.  See 38 U.S.C.A. § 5107 b); 38 C.F.R. § 3.102.


III.  Service Connection - Back

The Veteran's is seeking service connection for a back disability.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Active service includes active duty; any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (IDT) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6.

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  A compensable (10 percent) degree of arthritis requires establishment of arthritis by x-ray findings and limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. §4.71a, Diagnostic Code 5003.  This presumption only applies to periods of active duty and not to the Veteran's ACDUTRA or IDT with the Army Reserves and the Army National Guard of Texas because, by definition, the presumption of service connection applies where there is no evidence that a condition began in or was aggravated during the relevant period of service.  With regard to a claimant whose claim is based solely on a period of ACDUTRA or IDT, however, there must be some evidence that the condition was incurred or aggravated during the relevant period of service.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).

With regard to these presumptive disabilities, service connection for may also be established by a continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Here, the record does not show establishment of arthritis by x-ray findings within one year of his separation from any period of active duty service.  The Veteran's August 2002 surgery occurred within one year of a period of active duty, however this surgery was to correct herniated nucleus pulposus.  Thus, presumptive service connection is not warranted.

The Veteran has been diagnosed with spondylosis and lumbar spine degenerative disc disease and herniated disc.  See e.g., December 2015 VA treatment record and May 2012 VA examination.  His service treatment records show that he was on physical profile in March 1993 in part due to his lower back.  He denied recurrent back pain in his May 1993 and April 1994 reports of medical history.  In August 1994 the Veteran's lower back began hurting while he was running.  The Veteran was on ACDUTRA at the time and this injury was found to have been incurred in the line of duty.  See August 1994 Line of Duty Determination.

The Veteran has also reported injuring his back lifting rotor blades for deployment to Guyana between April 1999 and June 1999 and has submitted buddy statements corroborating this.  

The remaining question is whether the Veteran's current back condition is related to his active duty military service.  To this end, he underwent a May 2012 VA examination.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then opined that it was less likely than not that the current lumbar spine condition was related to the acute episodes noted in the service medical records.  In the accompanying rationale, this examiner reasoned that the Veteran was not seen again for these injuries and his subsequent yearly flight physicals were negative for any back abnormality or complaints related to the spine.  This is corroborated by the record, which shows that the Veteran denied recurrent back pain in his August 2000 report of medical history.  As such, the Board finds this examination adequate and it is probative evidence against this claim.  Moreover, the Veteran has not submitted a positive medical nexus opinion to refute this examiner's opinion.  

In making this determination the Board has not neglected to consider that the Veteran later reported that he hurt his back again in Guyana in 1999.  However, his report of having back pain following the lifting incident does not render the medical evidence insufficient to decide the claim.  The rationale provided by the 2012 examiner was based on the lack of seeking treatment for more back problems and the negative physicals.  The mere report of having back pain following the lifting incident in 1999 does not change these facts upon which the examiner relied.  Regardless of the 1999 injury, there is a later report of seeking treatment, in July 2001, for pain of his feet, as well as an August 2000 report of annual medical examination showing that he had a normal spine and without any mention of back symptoms or pathology.  

The Veteran himself has argued that his back condition is related to his service.  As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

The Veteran's subjective account of his medical history as reflected in the medical evidence of record does not reflect the type of immediately observable cause and effect relationship contemplated by Jandreau or symptoms present back to his injury in 1999.  A June 2009 VA treatment records note the Veteran's report that his back pain started in 1998.  He denied trauma, but reported a lot of heavy lifting as a flight engineer.  The Veteran denied recurrent back pain in his August 2000 report of medical history.  The Veteran had back surgery in August 2002 for herniated disc pulposus.  After that, he reported recurrent back pain in his February 2003 report of medical history and his August 2003 post-deployment health assessment.  As such, the record does not establish the type of situation that would lead to a finding that the Veteran is competent to provide a lay etiological opinion in this case.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a back condition and his appeal must be denied. There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV.  TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

In this case, the Veteran has service-connected disabilities of fibromyalgia, neurocardiogenic syncope, and chest scar.  Aside from the two month period following his pacemaker placement in March 2004, for which the Veteran is assigned a schedular 100 percent, he does not meet the schedular requirements for TDIU.  See 38 C.F.R. § 4.16 (a).  Otherwise, his maximum combined rating is 50 percent as of March 25, 2016.

Although the Veteran did not meet the schedular requirements for TDIU, the claim may still be referred to the Director of Compensation Services for assignment an extraschedular rating if the evidence of record shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16 (b).

Then the issue becomes whether the Veteran has been unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. In this case, the Veteran last worked for the Texas National Guard in October 2010.  The Veteran last worked in April 2011, performing aviation maintenance for the Dallas Army Aviation Support Facility.  See February 2012 TDIU Application.  In October 2011, the Social Security Administration found that the Veteran's condition, including back injury, arthritis, heart condition, and vasovagal syncope, were not severe enough to keep him from working.  The November 2011 VA examiner found that the Veteran's current heart condition would hinder him from manual work but not sedentary work, because manual type work would prompt him to have a vaso-vagal response, but sedentary work would not.  The May 2015 VA examiner found that although the Veteran had been told that he was unable to work as a flight engineer due to his heart condition, other types of manual or sedentary employment would not be impacted by this disability.  Thus, while the record shows some limitation of the Veteran's ability to work due to his service connected disability, there is no showing of unemployability upon which referral to the Director of Compensation Services can be based.  Therefore, TDIU is not warranted.


ORDER

A rating higher than 10 percent for neurocardiogenic syncope, status post pacemaker implant, with healed nondisplaced fractured sternum prior to March 22, 2004, and as of June 1, 2004, is denied.

Service connection for lumbar spine degenerative disc disease status post back surgery/fusion is denied.

TDIU is denied.


REMAND

As noted in the introduction, the Veteran has submitted a notice of disagreement with the recent October 2015 rating decision denying service connection for skin cancer.  As such, VA must issue a statement or the case on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the claim of entitlement to service connection for skin cancer.  Only if a timely substantive appeal is filed should this issue be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


